Citation Nr: 0207383	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  97-31 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus (SLE). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1997 rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).

In July 1999, the Board denied service connection for post-
traumatic stress disorder (PTSD) and remanded the issue of 
service connection for SLE for further development.  The 
Board also referred an issue of clear and unmistakable error 
in a March 1982 rating decision to the RO for appropriate 
action.  The RO's attention is again directed to that matter.  


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran and her representative were notified of the 
information and evidence needed to substantiate this claim 
and the RO obtained all relevant evidence necessary for an 
equitable disposition of this appeal, including a medical 
opinion on the etiology of the disability at issue.

2.  The veteran's systemic lupus erythematosus was first 
shown by medical evidence after service, is not of service 
origin, and is not otherwise related to active service.


CONCLUSION OF LAW

Systemic lupus erythematosus was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that no relevant history or 
abnormalities were noted on the September 1965 enlistment 
examination.  Serology testing was done in October 1965 and 
revealed that VDRL was nonreactive.  In November 1965, the 
veteran reported that she had had a fever blister for the 
past two days.  The assessment was herpes simplex of the left 
lower lip.  On January 3, 1966, the veteran was evaluated for 
head trauma.  A sick call record suggests that she was 
currently taking Bonadaxin for nausea and nervousness because 
she had a history of missing her menses.  A referral to 
neurology indicates that she was no longer taking Bonadaxin 
for nausea and nervousness and that such medication was 
prescribed by a local medical doctor.  

On January 4, 1966, it was noted that the veteran had put her 
fist through a window for "no apparent reason."  She 
reported that she did not like her work section.  On January 
13, 1966, she complained of fever blisters, and 
hydrocortisone ointment was prescribed.  

A record from a January 1966 hospitalization shows that the 
veteran had been drinking heavily on the night of admission.  
Physical examination was normal except for alcohol 
intoxication.  The diagnosis was simple drunkenness 
(alcohol). 

A March 22, 1966, report from the base psychiatrist shows 
that the veteran had been referred by a medical officer for 
rowdy behavior following episodes of drinking.  She was 
critical of the behavior of other Women Marines and the 
examiner noted that, as a result, the veteran became 
disgusted and angry and resorted to drinking in order to 
temporarily alleviate her feelings.  She reported that for 
the past several months, she had had sleep disturbance and a 
mild appetite disturbance, with a five-pound weight loss.  
The psychiatrist noted that the veteran presented no 
distortions of perception, was well orientated, and had above 
average intelligence.  She was verbal and cooperative.  The 
psychiatrist stated that the veteran showed no evidence of 
neurosis, psychosis, or psychotic depression, but was 
chronically mildly depressed, with her depression mostly 
centered on frustration of her own dependency needs.  The 
psychiatrist concluded that the veteran displayed no 
significant psychiatric illness, although she was chronically 
depressed.  She was to return in two weeks for reevaluation.  

On April 15, 1966, the veteran was again seen by the base 
psychiatrist and stated that she was getting along quite 
well, drinking considerably less, and not letting others 
bother her.  The psychiatrist concluded that there were no 
limitations of a psychiatric nature to performing full duty.  
In April 1966, the veteran complained of nausea and vomiting.

A July 1966 treatment record states that the veteran took an 
overdose of medication the night before.  She had been 
drinking and did not remember that event.  On August 11, 
1966, she was seen for multiple complaints including 
nosebleeds and spitting up blood.  

The veteran was hospitalized on August 17, 1966 for 
pneumonia.  On admission, she reported a history of a 
progressively worsening cough for the past day and a half.  
She also complained of generalized weakness and fatigue.  On 
physical examination the veteran's nasal mucosa was hyperemic 
and her chest was initially clear to auscultation and 
percussion.  A repeat examination of the chest a short time 
later revealed fine and coarse rales in the right anterior 
axillary line at the right pulmonary area.  An admission 
chest X-ray showed right middle lobe pneumonitis.  Follow-up 
chest X-rays taken on August 26, 1966, revealed a number of 
confluent one-centimeter (cm) nodular densities superimposed 
over the first right rib.  Repeat chest X-rays with apical 
lordotic view taken on August 26, 1966, showed that the 
infiltrates were no longer present.  Therefore, it was 
assumed that the apical infiltrations found the previous day 
were artifactual.  A throat culture grew out pneumococcus.  
VDRL was nonreactive.  The veteran was treated with an 
antibiotic and she promptly became afebrile and her cough 
slowly diminished.  The abnormal findings in the right chest 
resolved until they were completely gone.  

Twice in mid-September 1966, the veteran complained of a sore 
throat, nasal congestion, and tightness in the chest.  Twice 
in late September 1966 she complained of extreme nervousness.  
On the first occasion, was unable to keep food down because 
of nervousness and also reported chest pain.  A psychiatric 
evaluation was requested but she refused.

The October 1966 service discharge examination report shows 
that the veteran's nose, skin, psychiatric and neurological 
status, and other finding were all normal, other than moles, 
scars and defective vision.  A urinalysis was negative, a 
chest X-ray was normal, and VDRL was nonreactive.  

Between February 1966 to separation from service, the veteran 
received three nonjudicial punishments for violations of the 
Uniform Code of Military Justice (UCMJ).  In October 1966, 
she received an undesirable discharge.  

In June 1978, the veteran filed applied to have her discharge 
be upgraded to an honorable discharge based on administrative 
irregularities and compassionate consideration.  She 
subsequently submitted a May 1979 statement from R.K., M.D.

In the May 1979 statement, Dr. K. stated he had been an Army 
staff psychiatrist for two years, that he first evaluated the 
veteran in January 1979, and that he had treated her since 
for an emotional illness, depressive neurosis (acute and 
chronic).  Dr. K. stated that the history of reactive 
excessive drinking, insomnia, weight loss, and morbid 
preoccupation with death, which were all shown in service, 
were a classic text book description of a moderately severe 
depressive neurosis.  He opined that the veteran's complaints 
of nausea and vomiting in service in late April 1966 showed 
that she had either continued to drink or probably had 
developed well-known gastrointestinal manifestations of 
depression and anxiety.  Dr. K. also indicated that the 
veteran was seen in July 1966 "following an impulsive 
suicide attempt" and that she had been drinking and 
overdosed on pain medication.  Dr. K. concluded that the 
veteran entered service with factors predisposing to neurotic 
depression and with a borderline sexual identity; that she 
was exposed to many severe stresses in the military; and that 
she responded to those stresses with symptoms of neurotic 
illness, including depression, anxiety, and excessive 
drinking. 

In March 1980, the veteran was notified that her discharge 
from service would be changed to a general discharge.  

By a letter dated in January 1981, S.W., M.A., M.F.C.C., 
stated that she first evaluated the veteran in July 1980 for 
treatment of anxiety and depression.  Ms. W. stated that in 
her professional opinion, military service was a traumatic 
experience for the veteran, due to psychiatric mishandling, 
from which she had never recovered.  

On a December 1981 VA neuropsychiatric examination, the 
initial diagnosis was depressive neurosis, moderately severe.  
The veteran described her in-service activities and reported 
that she had a nervous breakdown in January 1980, which 
lasted through March of that year.  The examiner noted that 
the veteran appeared to have developed depression in service, 
which led to a great deal of her acting out and eventually 
led to her discharge.  Minnesota Multiphasic Personality 
Inventory (MMPI) testing was done in February 1982.  A March 
1982 addendum to the December 1981 psychiatric examination 
report indicates that the MMPI results showed an invalid 
profile due to "tendency to emphasize her symptoms and 
minimize her strengths."  The examiner concluded that 
exaggeration was the necessary inference. The prior clinical 
diagnosis was then changed to depressive neurosis, severity 
unclear due to exaggeration.  

VA medical records reflect that the veteran was hospitalized 
in February and March 1983 for recurrent menorrhagia.  The 
discharge summary shows that she had a history of depression.  
In particular, the in-patient treatment records reflect that 
she had a three-year history of depression and was treated 
with anti-depressants.  Additionally, a lab workup revealed a 
positive antinuclear antibody (ANA).  VA outpatient treatment 
records show that in July 1984, the veteran reported that 
lupus had been diagnosed in 1978 following a finding of a 
positive ANA and that her current major complaints are 
fatigue and depression.  She also indicated that she had 
chest pain.  The impressions included (1) it was doubtful 
that she had SLE because of a lack of a thorough workup, and 
(2) depression was related to the complaints that were not 
thought to be SLE.  In October 1985, the veteran underwent an 
evaluation in which she reported which symptoms of SLE she 
had and which ones she did not.  She indicated that she had 
had more joint pain, increased fatigue for past two months, 
and feelings of being depressed for the last couple of 
months.  The impression was a history of a positive ANA.

Private medical records from Dr. B. reflect that in August 
1986 the veteran reported that SLE was diagnosed in 1978 when 
a lab work-up revealed a positive ANA.  She stated that in 
that same year, she also had a nervous breakdown, a change in 
SLE and depression.  She reported that she was only treated 
for depression and not SLE and that she then "forgot about 
it."  She indicated that since 1982 she had had periodic 
fatigue, depression and aching.  After a physical examination 
and a lab workup revealing a positive ANA, the assessment was 
a probable form of SLE.  It was noted that eventually a short 
trial of steroids might be needed to establish the concept of 
SLE psychosis.  In December 1986, it was noted that she still 
had depression and that based on a discussion with "Dr." 
W., the veteran would try an anti-depressant, Triavil, and if 
unsuccessful, a cautious trial of short-term, high-dose 
steroids would be considered.  After taking Triavil for a 
month, the veteran had fewer spells of depression.  She 
continued to take Triavil through May 1988 and in that month 
she had a deep depression.  Also, she had a rash in February 
and March 1987, and subacute lupus pleurisy with possible 
pericarditis in May 1987.  She had skin lesions in August 
1988, thought to be a reaction to anti-malarial drugs used to 
treat her lupus.

VA medical records show that in October 1988, chest X-rays 
were taken to rule out lupus pleurisy.  The showed bilateral 
pleural reaction and bibasilar discoid atelectatic changes 
consistent with a history of lupus, although not specific for 
the disease. 

The veteran was hospitalized at a VA medical center in mid-
November 1988 for lupus pericarditis and a lupus flare.  The 
discharge summary contains a history that lupus was diagnosed 
in 1976 and that she had a severe flare in May 1988 resulting 
in left lower lung pleurisy and dyspnea on exertion.

VA outpatient treatment records from 1988 and 1989 show that 
in late November 1988 the assessment was SLE with serositis, 
persistent pleurisy and fatigue.  In 1989 there were 
assessments of quiescent SLE was except for depression and 
pleuritis; and SLE with fatigue and depression secondary to a 
lack of Triavil.   

VA outpatient treatment records from 1991 show that in March 
of that year, the veteran was feeling depressed because of a 
breakup with her spouse.  The assessment was depression.  It 
was indicated that it was unclear whether the depression was 
secondary to a lupus flare with cerebritis, going through 
menopause, or breaking up with her "boyfriend."  In April 
1991, it was noted that the veteran had depression secondary 
to her breakup with her spouse.  The assessments were (1) SLE 
and (2) depression, which had improved with an increase in 
prednisone.  Later that month, she felt better after the 
increase in prednisone, and the assessment was lupus with 
depression.  In June 1991, it was noted that there was a 
recent increase in prednisone and that the depression might 
be secondary to a lupus flare.  The veteran was seen again in 
October 1991.  It was noted that she had arthritis with a 
history of pericarditis, pleuritis and depression.  The 
assessment was SLE with the central nervous system symptoms 
and depression improving.

VA outpatient treatment records from 1992 to 1996 reflect, in 
part, that in January 1994, the veteran had lesions with 
multiple blisters assessed as herpes zoster (shingles).  In 
February 1996, it was noted that her depression was under 
control and was felt to be related to lupus. 

Social Security Administration (SSA) records reflect that the 
veteran underwent a psychiatric evaluation and an internal 
medicine consultation in June 1996.  On the psychiatric 
evaluation, no Axis I diagnoses were made.  In the report of 
the June 1996 internal medicine consultation, it was noted 
that lupus had been diagnosed in 1978 and that the veteran 
had been taking prednisone intermittently since 1988.  She 
stated that her most predominant symptom was fatigue.  The 
examiner's impression was a history of SLE with several 
episodes of pericarditis and lung inflammation along with 
hematuria.  The examiner indicated that the veteran did not 
currently have shortness of breath or chest pain and that the 
physical examination did not reveal any signs of obstructive 
lung disease.  While there were complaints of multiple joint 
pain and back pain, range of motion of the back was normal 
and there were no signs of nerve root compression or 
irritation. The veteran complained of knee pain and had a 
mildly decreased range of motion.  The examiner noted that 
her main complaint had been fatigue.

Dr. P., the Chief of Rheumatology at a VA medical center and 
a professor of medicine, prepared a statement in March 1997 
noting that she had treated the veteran for the past six 
years and that the veteran had pleuritis and arthritis of SLE 
along with mild kidney involvement.  Dr. P. stated that there 
was no question that the natural history of SLE was to begin 
in young adulthood, especially for females.  It was indicated 
that given the natural history, the questions were when did 
SLE begin and was there evidence of the disease during active 
service.  

Dr. P. stated that after careful review of the veteran's 
"military medical history" the following facts were found.  
The veteran was hospitalized at age 20 at Camp Pendleton for 
pneumonia and the presentation of that pneumonia was unusual 
for bacterial pneumonia.  It involved multiple lobes with no 
auscultatory signs and was very slow to resolve.  She was 
treated on multiple occasions for a persistent cough with no 
resolution.  Dr. P. indicated that those episodes could have 
clearly been a manifestation of pleuritis of SLE.  Dr. P. 
also noted that the veteran was treated for a "blistering 
rash on 13 June 66 with hydrocortisone cream."  Dr. P. 
commented that this outbreak was associated with the onset of 
dysthymia.  Dr. P. indicated that the veteran was repeatedly 
seen for nervousness on numerous occasions and opined that 
this could have been the earliest manifestation of lupus 
cerebritis and that "[c]learly, her depression is a 
manifestation of her SLE today."  Dr. P. reported that the 
veteran had an episode of epistaxis in service which might 
have represented SLE because epistaxis was frequently a 
manifestation of SLE from nasal mucosal ulceration.  Dr. P. 
acknowledged that the service medical records showed no 
documentation of a biologic false-positive VDRL or 
leukopenia, or of a positive ANA.  However, Dr. P. stated 
that it was well known that symptoms could precede serology 
in SLE patients.  

Dr. P. indicated that it might warrant reconsideration of 
these multiple episodes, which had been documented in the 
veteran's service medical records and that, taken in toto, 
these episodes plus the known onset in early adulthood of SLE 
in females might indicate that SLE began in service. 

VA outpatient treatment records show that from August 1997 to 
April 1998, the veteran was treated for right epistaxis.

Dr. P. prepared another statement in October 1997.  She 
restated her March 1997 letter in its entirety, adding that 
the blistering rash that the veteran had "on 13 June '66," 
which was treated with hydrocortisone cream, may have 
represented photosensitivity.  Dr. P. also described the 
veteran's current condition.

SSA records show that the veteran underwent another 
psychiatric evaluation and another internal medicine 
evaluation in October 1997.  The report of the psychiatric 
evaluation reflects that she stated that she had felt 
depressed all her life, with gradual worsening after lupus 
was diagnosed in 1978.  She said that she saw a therapist for 
six years who died from lupus, which depressed her even more.  
She indicated that she had been taking Triavil for the past 
ten years.  She reported that she tried to commit suicide 
during active service when she became an alcoholic and that 
she stopped drinking in 1973.  The Axis I diagnosis was 
depressive disorder, rule out dysthymia.  
The report of the October 1997 internal medicine evaluation 
shows that the veteran had a history of SLE since 1978 and 
that her symptoms started out as arthralgia, arthritis and 
fever.  She had been on a prednisolone therapy and 
experienced evidence of renal involvement.  She had a four-
year history of pericardiopleural effusion associated with 
chest pain and dyspnea on exertion.  She also had a history 
of associated vasculitis with multiple maculopapular skin 
lesions.  She had had arthritic pain in the small and large 
joints for which she took ibuprofen.  The veteran underwent a 
complete physical examination, including a mental status 
examination.  The diagnoses included history of SLE since 
1978, complicated by renal involvement and pericardiopleural 
effusion, with treatment of high doses of prednisolone in the 
past and associated with vasculitis.
 
In July 1999, the Board remanded the SLE claim for further 
development, to include a VA opinion addressing the etiology 
of SLE.

In October 1999, pursuant to the remand, the veteran 
submitted the above-described records from Dr. B.  In January 
and July 2000, the RO received the above-described VA medical 
records and SSA records, respectively. 

In August 2000, a fee-basis specialist in internal medicine 
and rheumatology reviewed the claims file, including the 
discharge summary from the August 30, 1966, hospitalization 
and the October 1997 letter of Dr. P.  The physician noted 
that per the American College of Rheumatology, the criteria 
for the classification of SLE are the following: malar rash, 
discolored rash, photosensitivity, ulcers, arthritis, 
serositis, renal disorder, neurologic disorder, hematologic 
disorder, immunological disorder, and antinuclear antibody.  
The physician indicated that it certainly was not clear that 
the veteran's in-service symptoms could be attributed to SLE, 
noting that pleurisy was not actually documented, that the 
nature of any blistering rash in service was unclear and that 
the rash noted in "1998" was more of a sensitivity 
unrelated to lupus.  The physician commented that while the 
veteran had some issues of depression while in service, there 
were apparently quite a few social issues involved, that 
alcohol was involved, and that accusations of sexual 
harassment obviously could have contributed to the dysthymia 
in service.  The doctor opined that while the veteran did 
eventually develop SLE, he could not state that it was as 
least as likely as not that lupus began during service.  The 
doctor indicated that, in the absence of more documentation, 
to state otherwise would be speculation.  The doctor stated 
that the veteran definitely did not fulfill the criteria for 
SLE based on the available information regarding her health 
status in service.

In a December 2000 statement, a VA psychologist noted that 
the veteran had a pre-service history of molestation and that 
in the Marine Corps she was harassed as well as being the 
victim of an attempted rape.  The psychologist stated that 
the veteran had a long-standing history of symptoms 
consistent with a diagnosis of dysthymia with at least two 
bouts of major depression and that the "previous military 
trauma" may have predisposed to her to being vulnerable to 
developing these conditions with the added stress incurred in 
the military, i.e., the attempted rape.

The veteran was afforded a VA fee-basis psychiatric 
examination for her depression claim in late October 2000 and 
early November 2000.  She reported that she was the victim of 
a sexual advance during service.  PTSD was diagnosed along 
with depression and anxiety on the second examination.  The 
examiner related the depression to various negative incidents 
during service.

In a January 2002 rating decision, service connection was 
granted for major depressive disorder with PTSD on the basis 
that the medical evidence related the veteran's depressive 
disorder with PTSD to documented events in service and that 
she was found to be chronically depressed during service.


Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).
If a chronic disorder such as SLE is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  This is a rebuttable presumption.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issues of chronicity and continuity of 
symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Id. 
at 497.  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).


Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.  

As explained below, VA has made all reasonable efforts to 
assist the veteran in the development of her claim and has 
notified her and her representative of the information and 
evidence necessary to substantiate her claim and of the 
efforts to assist her.  Thus, although the RO did not have 
the benefit of the explicit provisions of the VCAA or the new 
regulations, VA's duties have been fulfilled and the Board 
may proceed to decide the claim without prejudice to the 
veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 
16-92 (July 24, 1992).

Through a July 1996 letter, the October 1997 statement of the 
case and the September 2000 supplemental statement of the 
case, the RO informed the veteran of the information and 
medical and lay evidence that was necessary to substantiate 
her claim, and her responsibilities for providing that 
information and evidence.  Therefore, the veteran and her 
representative have been notified of the information and 
evidence needed to substantiate this claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159).

The RO obtained the veteran's service medical records, all 
relevant VA medical records, and records from the Social 
Security Administration.  Also, a copy of the VA fee-basis 
medical opinion is in the file.  Moreover, the veteran 
submitted copies of private medical records.  In light of the 
above, VA has fulfilled its duty to assist in obtaining 
relevant records.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159). 

VA obtained a medical opinion addressing the etiology of SLE.  
Accordingly, VA has satisfied its duty to assist by providing 
medical examinations and obtaining a medical opinion.  See 
38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,631 (to be codified 
as amended at 38 C.F.R § 3.159(c)(4)).

Additionally, the RO complied with the directives of the July 
1999 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The evidence does not show a diagnosis of SLE during service 
or for several years thereafter.  Therefore, the question is 
whether the veteran's in-service symptoms were the initial 
manifestations of SLE.

According to a fee basis specialist from whom an opinion was 
obtained, the criteria for the classification of SLE, per the 
American College of Rheumatology, are the following: malar 
rash, discolored rash, photosensitivity, ulcers, arthritis, 
serositis, renal disorder, neurologic disorder, hematologic 
disorder, immunological disorder, and antinuclear antibody.  
Both the fee basis specialist and a VA specialist, Dr. P., 
have provided opinions in this case

Dr. P.'s March and October 1997 statements note, in 
combination, that the veteran had pneumonia in service and 
that the presentation was unusual for bacterial pneumonia, in 
part because there were no auscultatory signs.  However, the 
hospital records state that, although the chest initially was 
clear to auscultation and percussion, a repeat examination a 
short time later revealed rales.  Thus, Dr. P.'s comment is 
not consistent with the hospital record.  Dr. P. also 
referred to the veteran having been treated on multiple 
occasions in service for a persistent cough without 
resolution.  That also is not supported by the service 
medical records.  Rather, those records reveal that during a 
three-day period in September 1966 the veteran had a sore 
throat, nasal congestion and tightness in the chest and that 
later that month she reported that she still had chest pain.  
Thus, Dr. P.'s statement that the respiratory episodes 
"clearly could have been" a manifestation of SLE pleuritis 
is not based on accurate facts.  Additionally, despite the 
veteran's complaints of chest pain in service, chest X-rays 
taken during service, including when she was hospitalized for 
pneumonia and at separation, were never interpreted as 
showing pleuritis/pleurisy and the chest X-ray taken on the 
separation examination was normal.  Lupus pleurisy was not 
diagnosed until 1987, and confirmed by chest X-rays in 1988.  

Dr. P. also stated that the on June 13, 1966 veteran had been 
treated with hydrocortisone cream for a blistering rash, and 
that the rash could have been indicative of photosensitivity 
and was associated with the onset of dysthymia.  The service 
medical records reflect that the veteran had a fever blister 
in November 1965, diagnosed as herpes simplex of the left 
lower lip, and again complained of fever blisters on January 
13, 1966.  According to Dr. P., this "outbreak" was 
associated with the onset of dysthymia and, according to Dr. 
P.'s second statement,  "may have" represented 
photosensitivity.  The service medical records do not reveal 
any other evidence of a "rash" nor do they mention any 
photosensitivity and they first note depression in late March 
1966, when a psychiatrist stated that the veteran was 
chronically depressed and that her depression focussed on her 
dependency needs.  Although VA and private outpatient 
treatment records from the 1980s and 1990s show an 
association between SLE and depression, that was many years 
after service and after the presence of SLE was established.  
Dr. P. also noted that epistaxis is frequently a 
manifestation of SLE due to nasal mucosal ulceration and that 
the veteran's episode of epistaxis in service may have 
represented SLE.  In the veteran's case, when the nasal 
mucosa was examined a few days after she complained of 
nosebleeds, it was only noted to be hyperemic, with no 
indication of ulceration.  Dr. P. also stated that the 
nervousness for which the veteran had been seen in service 
could have been the earliest manifestation of lupus 
cerebritis, although the service medical (and other) records 
document situational difficulties in conjunction with nervous 
problems.  Additionally, Dr. P. did not state that she had 
actually reviewed the service medical records, noting, 
rather, that she had reviewed the veteran's "military 
medical history.  She concluded by stating that the multiple 
episodes in service had been documented in the service 
medical records, but some of the "facts" noted by Dr. P. 
are not supported by information in the service medical 
records.  Importantly, Dr. P.'s comments in support of the 
claim are worded in terms of "may have" or "could have," 
thus expressing her opinion as to possibility rather than 
probability.  Additionally, in August 1993 Dr. P. thought 
that the veteran had had SLE for only the past fifteen years 
(since about 1978), which is generally consistent with the 
other evidence of record.  

The VA fee-basis doctor reviewed the claims file, and after 
noting some of the evidence in the record including some of 
the comments by Dr. P., stated that it certainly was not 
clear that in-service symptoms could be attributed to SLE and 
pointed out facts mitigating against some of Dr. P.'s 
comments.  The fee basis doctor then concluded that it was 
not at least as likely as not that SLE had had its onset 
during the veteran's service and that it would be only 
speculation to conclude otherwise.  

This fee basis opinion, which addresses the probability, 
rather than possibility, of SLE having had its onset during 
service is against the claim.  Additionally, there are 
extensive post-service medical records in the file and they 
do not link SLE to service.  For example, although the 
veteran has undergone numerous evaluations for depression, no 
medical professional other than Dr. P. has suggested that the 
in-service psychiatric symptomatology was a manifestation of 
lupus cerebritis as opposed to being due to other factors.  
In fact, the October 1997 private psychiatric examiner and 
the fee-basis psychiatrist who examined the veteran in late 
2000 both knew her history of lupus, but neither indicated 
that the in-service psychiatric symptomatology was a 
manifestation of lupus cerebritis.  The private examiner 
noted the veteran's report of having been depressed all of 
her life, with an increase after lupus was diagnosed in 1978, 
and the fee basis examiner stated that the veteran's 
depressive disorder was caused by negative incidents in 
service.  Additionally, the October 1997 internal medicine 
report notes that the veteran had a history of SLE since 1978 
and that the symptoms started out as arthralgia, arthritis 
and fever.

The Board notes the veteran's assertion in her July 1996 
statement that she felt she had lupus in service because she 
was in the infirmary a lot of the time.  However, her own 
belief is not probative, as she is not competent to render 
such an opinion.  See 66 Fed. Reg. at 45,630 (to be codified 
as amended at 38 C.F.R § 3.159(a)); see also Espiritu, 2 Vet. 
App. at 494-95.

Thus, after weighing the evidence, the Board concludes that 
the preponderance of the competent, credible and probative 
evidence is against the claim.  As previously noted, some 
comments in Dr. P.'s opinion do not appear to be consistent 
with information in the service medical records and, in any 
event, her comments are no more than speculative, essentially 
stating what is possible rather addressing the likelihood of 
a relationship between SLE and service.  The preponderance of 
the evidence shows that SLE was demonstrated several years 
after service, that it is not of service origin, and is not 
otherwise related to active service.  For these reasons, the 
claim must be denied.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for systemic lupus erythematosus is 
denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

